DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 1/18/2022.
Claim 1 has been amended.
Claims 1-8, 11-25 are pending.
The instant response is non-compliant with respect to 37 CFR 1.121 as claims 7-8, 11 12, 14 are identified as original, however the non-final action withdrew the claims.  However to promote compact prosecution and customer service the instant response will be examined.  Future responses that are not compliant with 37 CFR 1.121 may not be entered or examined.
Applicant’s election without traverse of group 7, claims 1 and 9, wherein each overlap is selected to provide a difference between its Tm and the closest higher and lower Tm of greater than or equal to about 0.5°C in the reply filed on 7/7/2021 is acknowledged.
Claims 2-8, 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2021.
Newly submitted claims 21-25 directed to an invention that lack unity the invention originally claimed for the following reasons: LI (WO2010/132019) teaches in 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The objection to the drawings has been withdrawn in view of the replacement sheets.
The response provides the representatives opinion of the invention, this is noted.  
The previous 112(b) has been withdrawn in view of the amendment of the claims to require active steps.  
Priority
The instant application was filed 09/12/2019 is a national stage entry of PCT/GB2018/050634 with an international filing date: 03/13/2018 and claims foreign priority to GB17160666.8 , filed 03/13/2017. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more as there are no limitations or dependent claims integrate of provide for substantially more. The claim(s) recite(s) the abstract idea or mental step of identifying and/or producing .  This judicial exception is 
Claim analysis
The instant claim 1 is directed towards method for identifying producing a group of single-stranded oligonucleotides for self-assembly into a double-stranded polynucleotide, the group comprising a plurality of overlapping complementary oligonucleotides, wherein the method comprises the steps:(a) identifying the group of single-stranded oligonucleotides, wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group, and wherein each overlap is selected to provide a difference between its Tm and the closest higher and lower Tm of greater than or equal to 0.5°C; and (b) producing the group of single-stranded oligonucleotides.. The identifying is a mental or abstract idea.   
The claim encompass the mental step of identifying.  
While the claim has been amended to recite, “b) producing the group of single-stranded oligonucleotides,”  The specification does not provide antecedent basis for this limitation.  Further the specification teaches, “In another aspect, the invention provides a computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of the invention.”   (top of page 10 ). Thus the claim envisions the method can be carried out on a computer.

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 2, the claim recites, “(a) identifying the group of single-stranded oligonucleotides, wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group.”  This is an abstract idea or mental step.  
While the claim has been amended to recite, “b) producing the group of single-stranded oligonucleotides,”  The specification does not provide antecedent basis for this limitation.  Further the specification teaches, “In another aspect, the invention provides a computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of the invention.”   (top of page 10 ). Thus the specification envisions the method can be carried out on a computer.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No

	The claims require the abstract or mental step of identifying and no additional active steps.
Response to arguments
	The response traverses the rejection asserting the claims have been amended to require producing the single stranded oligonucleotides identified.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not provide antecedent basis for this limitation.  Further the specification teaches, “In another aspect, the invention provides a computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method of the invention.”   (top of page 10 ). Thus the broadest reasonable interpretation of the claim in view of the specification is the method can be carried out on a computer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a1)/102(a2) as being anticipated by LI (WO2010/132019). 
Claim 1 recites, “overlapping complementary oligonucleotides.”  The specification provides no limiting definition or standard by which to distinguish overlapping from non-overlapping.  The specification provides no limiting definition or standard by which to distinguish complementary from non- complementary.  Thus the broadest reasonable interpretation is any overlapping oligonucleotides that are complementary by any standard.
Claim 1 recites, “a group of single stranded oligonucleotides.”  The specification does not provide a limiting definition of a group.  Thus the broadest reasonable interpretation is 2 oligonucleotides.  
Further claim 1 has been amended to recite, “wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group, and wherein each overlap is selected to provide a difference between its Tm and the closest higher and lower Tm of greater than or equal to 0.5°C;.”  Thus the broadest reasonable interpretation is that each overlapping (or complementary) sequence differs from the sequence it is complementary to by greater than or equal to  0.5oC.

With regards to claim 1,  Li discloses a group of single stranded oligos suitable for self-assembly to produce the gene S100A4 (Table S2 and S3). The oligo SEQ ID NO 40 and oligonucleotide SEQ ID NO 41  are complementary and overlapping. The Tm of the respective oligonucleotides is between 65.45 and 64.77, respectively. The oligos are designed by the computer programme TmPrime (see [0094]). Li teaches, [00035] “It will be understood by a person skilled in the art that oligonucleotides can be purchased or chemically synthesized by known standard procedures.”
Thus Li teaches identifying and producing a group of oligonucleotides ( SEQ ID NO 40 and SEQ ID NO 41) that have been identified to  be complementary and overlap and have a melting temperature of greater than or equal to  0.5oC.
Response to Arguments
The response begins traversing the rejection by noting the amendment to the claim and asserting the international search report deemed claim 9 to be novel.  This argument has been thoroughly reviewed but is not considered persuasive as the non-final rejection did not find claim 9 novel.
The response continues by describing complementary.  This is noted, but was not an issue in claim interpretation.  
The response continues by noting that Li (the prior art) teaches normalizes the melting temperature to minimize overlapping melting temperature to hybridize in one step.  This argument has been thoroughly reviewed but is not considered persuasive as the rejected claims are merely drawn to identifying and producing, which are taught by 
The response continues by arguing Table 2 of Li and table S1.  These arguments have been thoroughly reviewed but are not considered persuasive as they are not relied upon.
The response further asserts, “The present invention relates to the assembly of a polynucleotide from a group of oligonucleotides the overlaps of which all have different melting temperatures.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims recite, “wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group.”  Thus claim limits overlapping oligonucleotides, not every oligonucleotide.  Further SEQ ID NO 40 and 41 of LI meet this limitation.  
Summary
NO claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Steven Pohnert/Primary Examiner, Art Unit 1634